Citation Nr: 1436796	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for degenerative disc disease (DDD), herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy, acquired spinal stenosis, and intervertebral disc disease (claimed as a back disability).


REPRESENTATION

Veteran represented by:	Paul J. Dombeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and a March 2008 rating decision by the RO in Chicago, Illinois.  

The issue of entitlement to service connection for bilateral hearing loss is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran has tinnitus that is related to active service.  

2.  The Veteran's back disability, specifically DDD, herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy and vertebral body fusion, acquired spinal stenosis, and intervertebral disc disease, is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for DDD, herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy and vertebral body fusion, acquired spinal stenosis, and intervertebral disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus and DDD, status post L4, L5, L5-S1 anterior discectomy and vertebral body fusion, acquired spinal stenosis, and IVDS, which constitutes a complete grant of the Veteran's claims.  Thus, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  




Service Connection for Tinnitus

The Veteran contends that his bilateral tinnitus is related to his period of active service, including in-service noise exposure.  

VA treatment records noted that the Veteran reported that he had constant bilateral tinnitus.  At his June 2014 videoconference hearing, the Veteran testified that he had continuous ringing in both his ears.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element is met. 

With regard to an in-service occurrence, the Board notes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was as a law enforcement specialist, a specialty associated with a moderate probability of noise exposure.  Additionally, at his videoconference hearing, the Veteran testified that he was exposed to aircraft and firearm noise, with and without hearing protection, during flight line duty and weapons qualifications.  The Veteran also testified that his tinnitus manifested during service after working on the flight line.  The Board finds that the Veteran is competent to report what he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's tinnitus and his in-service noise exposure, the Veteran was not provided a VA examination.  Nonetheless, after a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus was incurred during active service.  

As noted above, the Veteran has tinnitus and was exposed to acoustic trauma during active service.  The Board finds that the Veteran provided competent and credible statements that his tinnitus first manifested during active service and have continued since that time.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2002) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran's competent and credible testimony meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013), as it indicates that his tinnitus is causally related to in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Back Disability

The Veteran claims that his current back disability is related to his period of active service, to include a fall injury that occurred in 1973.  

Private treatment records indicate that the Veteran was diagnosed with DDD, herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy, and vertebral body fusion.  VA treatment records indicate that the Veteran has been diagnosed with DDD, acquired spinal stenosis, and intervertebral disc disease.  Accordingly, the first Shedden element is met.  

In a January 2007 statement in support of the claim, the Veteran stated that he fell in 1973, fracturing his elbow and hurting his back while he was performing town patrol.  The Veteran stated that he sought treatment and was treated for his fractured elbow, but not his back, because the doctor told him his back injury was a muscle strain that would eventually heal without treatment.  A June 1975 service treatment record (STR) noted that the Veteran had previously reported having experienced low back pain for four days, currently had urinary tract symptoms, and low back pain.  The Veteran's STRs are otherwise silent regarding treatment for, or complaints of, a back injury.  However, the Board notes that an August 1973 STR indicates that the Veteran fell and fractured his right elbow.  Multiple VA treatment records document the Veteran's report of a 1973 in-service back injury.  The Board notes that the Veteran's statements regarding his injury are consistent and credible.  Accordingly, the second Shedden element is satisfied.  

With regard to the third element, at his June 2014 hearing, the Veteran testified that his back pain never resolved after his 1973 injury and that he continued to experience constant back pain since that time.  Additionally, a September 2007 VA treatment record noted that the Veteran had chronic back and lower extremity pain related to residuals of previous surgeries to relive disc degeneration with acquired spinal stenosis, and bilateral lower extremity radiculopathies.  The VA physician stated that based on the physical examination of the Veteran and his reported history, it was his opinion to a reasonable degree of medical certainty, that the Veteran's original injury occurred in 1973 while he was stationed in Korea.  It was further noted that all subsequent symptoms, including the Veteran's left lower extremity deep vein thrombosis and its sequelae are exacerbations of that preexisting injury.  In light of the Veteran's credible statements of persistent symptomology during and since service and the positive VA opinion, the Board finds that the final Shedden element is met and that service connection for DDD, herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy and vertebral body fusion, acquired spinal stenosis, and intervertebral disc disease is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for degenerative disc disease (DDD), herniated discs L5-S1, status post L4, L5, L5-S1 anterior discectomy and vertebral body fusion, and intervertebral disc disease is granted.





REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The record indicates that a VA examination was not performed in connection with the Veteran's claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records note that the Veteran has reported that he has hearing loss.  With regard to his current symptoms, the Veteran testified that he has trouble hearing and frequently misunderstands what others are saying.  The Board notes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was as a law enforcement specialist, a specialty associated with a moderate probability of noise exposure.  Additionally, at his June 2014 videoconference hearing, the Veteran testified that he had noise exposure with and without hearing protection in the form of flight line duty and weapons qualifications.  In light of the above, the Board finds that there is evidence of symptoms consistent with hearing loss and credible evidence of in-service acoustic trauma.  Furthermore, the Veteran testified that he believes that his current hearing loss is the result of in-service acoustic trauma and that he has experienced continuous hearing loss symptomology since active service.  The Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  As a result, a VA examination is warranted to ascertain whether the Veteran has a current hearing loss disability and if so, whether it is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA audiological examination to determine the nature, extent, and etiology of any hearing loss.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed hearing loss was incurred in or due to the Veteran's active duty service, including exposure to acoustic trauma.

The examiner must not rely solely on the absence of hearing loss in service as the basis of a negative opinion, but instead must address whether the Veteran's current hearing loss is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

2.  Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


